DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trundle U.S. Patent 10,274,382.
Regarding claims 1, 10 and 19, Trundle discloses a controller for a premises system, the controller comprising: processing circuitry configured to: receive a plurality of system setting groups for controlling a plurality of premises devices, each system setting group including at least one respective device setting for each of the plurality of premises devices (e.g. col. 4, lines 7-22) and a mode of operation (e.g. cooling/heating mode) (e.g. col. 8-9, lines 66-6; col. 9, lines 18-39; col. 9-10, lines 57-25); determine at least one setting characteristic, the at least one setting characteristic including a calendar date (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54); select one of the plurality of system settings groups for controlling the plurality of premises devices based on the determined at least one setting characteristic (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54); and a transceiver configured to transmit a control signal to each of the plurality of premises devices to control the plurality of premises devices according to the selected one of the plurality of system setting groups (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54). 
 	Regarding claims 2 and 11, Trundle discloses the controller of claim 1, wherein the determined at least one setting characteristic includes a geographical location of the controller, the selected one of the plurality of system setting groups being based on the determined geographical location of the controller (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54). 
 	Regarding claims 3, 12 and 20, Trundle discloses the controller of claim 1, wherein a first system settings group of the plurality of system setting groups for controlling the plurality of premises devices includes a first monthly temperature setting for at least one the plurality of premises devices (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54); a second system settings group of the plurality of system settings groups for controlling the plurality of premises devices includes a second monthly temperature setting for at least one of the plurality of premises devices, the second monthly temperature setting being different from the first monthly temperature setting (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54); and a third system setting group of the plurality of system settings groups for controlling the plurality of premises devices includes the mode of operation, the mode of operation being one of an at-home mode, an out-for-the day mode, an asleep mode, a vacation mode, and at least one customizable mode (e.g. wherein cooling/heating mode are customizable) (e.g. col. 8-9, lines 66-6; col. 9, lines 18-39; col. 9-10, lines 57-25).
 	Regarding claims 4 and 13, Trundle discloses the controller of claim 1, wherein each of the plurality of system setting groups correspond to a respective seasonal setting (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54). 
 	Regarding claims 5 and 14, Trundle discloses the controller of claim 1, wherein the determined at least one setting characteristic includes a geographical location of the controller, a weather forecast associated with the determined geographical location and the calendar date during which a season is to begin (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54); and the selected one of the plurality of system setting groups being based on the determined geographical location of the controller, the weather forecast associated with the determined geographical location and the calendar date during which the season is to begin (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54). 
 	Regarding claims 7 and 16, Trundle discloses the controller of the claim 1, wherein the selected one of the plurality of system setting groups includes at least one device setting for a heating and air condition (HVAC) system and at least one device setting for at least one home automation device (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54). 
 	Regarding claims 8 and 17, Trundle discloses the controller of the claim 1, wherein the selected one of the plurality of system setting groups includes at least one device setting for an appliance at a premises and at least one device setting for at least one light fixture at the premises (col. 4, lines 7-22). 
 	Regarding claims 9 and 18, Trundle discloses the controller of claim 1, wherein the processing circuitry is further configured to receive weather forecast data, the selected one of the plurality of system setting groups being based on the received weather forecast data (e.g. col. 4, lines 7-22; col. 9 and 10, lines 40-14; col. 12, lines 4-22 and 38-53; col. 16-17, lines 61-4; col. 18, lines 6-54). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle as applied to the claims above, and further in view of Jordan, II et al. U.S. Patent 10,356,303.
Regarding claims 6 and 15, Trundle discloses the selected one of the plurality of system setting groups including at least one device setting for a heating and air condition (HVAC) system and at least one device setting for another appliance at a premises (e.g. col. 4, lines 7-22) but does not explicitly disclose controlling a ceiling fan.
 	Jordan discloses a system that controls a variety of household appliances, including a ceiling fan (e.g. col. 4, lines 19-38; col. 19, lines 8-29).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art for Trundle’s controller to additionally control a ceiling fan. One of ordinary skill in the art would have been motivated to do this since it would provide added convenience for the user to further control the environment at the premises.
 	Therefore, it would have been obvious to modify Trundle with Jordan to obtain the invention as specified in claims 6 and 15.

Relevant Prior Art
Regarding claims 1, 3, 10, 12, 19 and 20, Shoemaker et al. U.S. PGPub 2015/0072674 discloses the system of claim 1 (e.g. pg. 2-3, ¶23 and 27-32; pg. 4, ¶45-53; Fig. 1) that includes a third system setting group of the plurality of system settings groups for controlling the plurality of premises devices includes the mode of operation, the mode of operation being one of an at-home mode, an out-for-the day mode, an asleep mode, a vacation mode, and at least one customizable mode (e.g. pg. 3-4, ¶41-53; pg. 5, ¶64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
August 3, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116